     Case: 1:18-cv-01028 Document #: 138 Filed: 01/28/19 Page 1 of 7 PageID #:868



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTIRCT OF ILLINIOS
                                EASTERN DIVISION

 ARTURO DeLEON-REYES,                               )
                                                    )
              Plaintiff,                            )   1:18 Civ. 1028
                                                    )
              v.                                    )   Hon. Andrea R. Wood
                                                    )   District Judge
 REYNALDO GUEVARA, et al.,                          )
                                                    )   Magistrate Sunil R. Harjani
              Defendants.                           )
                                                    )


 GABRIEL SOLACHE,                                   )
                                                    )
              Plaintiff,                            )   1:18 Civ. 2312
                                                    )
              v.                                    )   Hon. Andrea R. Wood
                                                    )   District Judge
 CITY OF CHICAGO, et al.,                           )
                                                    )   Magistrate Sunil R. Harjani
              Defendants.                           )
                                                    )

                            JOINT INITIAL STATUS REPORT

1.      Description of Claims and Relief Sought

        a.    Describe the claims and defenses raised by the pleadings, including the basis
              for federal jurisdiction

              Each Plaintiff alleges that he was wrongfully convicted and served almost 20
              years in prison for a 1998 double murder that he did not commit because of the
              constitutional violations of the Individual Chicago Police Defendants during the
              criminal investigation. Plaintiff Reyes has additionally brought claims against
              Prosecutor Defendants. Each Plaintiff asserts claims under 42 U.S.C. § 1983
              against the Individual Chicago Police Defendants for coerced confession,
              fabrication of false witness statements, deprivation of liberty without probable
              cause, violations of due process, and failure to intervene, and conspiracy. Plaintiff
              Reyes asserts claims under 42 U.S.C. § 1983 against the Prosecutor Defendants
              for coerced confession and fabrication of false witness statements. Each Plaintiff
              asserts Monell policy and practice claims under 42 U.S.C. § 1983 against the City


                                                1
     Case: 1:18-cv-01028 Document #: 138 Filed: 01/28/19 Page 2 of 7 PageID #:869



                of Chicago. Each Plaintiff also asserts state law claims for malicious prosecution,
                intentional infliction of emotional distress, civil conspiracy, respondeat superior
                and indemnification.

                Defendants deny the Plaintiffs were wrongfully convicted and deny there exists
                any basis for Plaintiffs’ claims against them.

                28 U.S.C. §1331 gives this Court jurisdiction of Plaintiff’s federal claims brought
                pursuant to 42 U.S.C. §1983. The Court’s supplemental jurisdiction, 28 U.S.C.
                §1367, gives this Court jurisdiction over Plaintiff’s claims under Illinois state law.

        b.      State the relief sought, including an itemization of damages:

                The relief sought is compensatory damages and attorney’s fees and costs against
                all defendants, and punitive damages against the individual defendants. There are
                no counterclaims.

2.      Referral Cases

        This case was referred to Magistrate Judge Sunil R. Harjani on January 14, 2019, from
        Magistrate Judge Jeffrey T. Gilbert, for the purposes of discovery supervision and
        settlement.

3.      Discovery Schedule

             a. For Cases in the Mandatory Initial Discovery Pilot Project:

                       i. The due date of the mandatory initial discovery
                       responses.

                       The initial responses were served by all parties on August 13, 2018.

                       ii. The due date of the Electronically Stored Information (ESI)
                       identified in the mandatory initial discovery responses.

                       The production of ESI has been the subject of ongoing negotiations
                       between the parties. Plaintiff, the City and the Prosecutor Defendants are
                       continuing to work cooperatively to try to identify a set of search terms on
                       which the parties can agree. To date, the City and the Prosecutor
                       Defendants have each run a set of preliminary search terms, provided
                       results, and the parties are discussing possible adjustments to the search
                       terms based on the capabilities of the search tools available to the City and
                       Cook County, respectively.




                                                  2
     Case: 1:18-cv-01028 Document #: 138 Filed: 01/28/19 Page 3 of 7 PageID #:870



                       iii. After the mandatory initial discovery responses have been
                       provided, a date to issue any additional written discovery.

                       Plaintiffs, the Police Officer Defendants, and the City of Chicago have
                       served and exchanged additional written discovery.

           b. A fact discovery completion date. For claims involving medical conditions,
              fact discovery ordinarily includes treating physician depositions.

               There is currently a May 3, 2019 fact discovery deadline. All parties agree that
               they will not be able to complete fact discovery by this date.

           c. If there will be expert discovery, an expert discovery completion date,
              including dates for the delivery of expert reports and rebuttal reports, if any
              (or summaries for non-retained expert testimony).

               The parties anticipate that there will be experts in this case, but there is not yet a
               schedule for expert discovery. Plaintiffs propose that their expert reports be due
               30 days after the fact discovery deadline, that Defendants’ expert reports be due
               30 days later, and that Plaintiffs’ rebuttal reports, if any, be due 30 days after that.

               Defendants propose Plaintiffs’ have 30 days after the close of fact discovery to
               submit expert reports and they present their experts for deposition within the
               following 30 days. Defendants propose they have 30 days after the depositions of
               Plaintiffs’ experts to submit their expert reports and produce their experts for
               deposition within the following 30 days.

4.      Consideration of Issues Concerning ESI.

        See above.

5.      Settlement

        No settlement discussions have occurred.

6.      Magistrate Consent

        Plaintiffs do not at this time consent to proceed before a magistrate judge.

7.      Pending Motions.

        Defendants have a pending motion for leave to depose incarcerated witness Adriana
        Mejia. The motion is set for presentment to the Court on January 31, 2019. Plaintiffs
        have no objection to the deposition but the parties disagree about the order of



                                                  3
     Case: 1:18-cv-01028 Document #: 138 Filed: 01/28/19 Page 4 of 7 PageID #:871



        questioning. Plaintiff intends to file a response to Defendants’ motion regarding Mejia in
        advance of this week’s status conference.

8.      Trial.

        No trial date has been set. Plaintiffs’ cases are consolidated for discovery, but not trial.
        Plaintiffs each anticipate a 2-3 week trial of all claims.

        Even if Plaintiffs’ cases are tried separately, Defendants anticipate the trial will last at
        least 4 weeks for all claims.

9.      Other Matters

        The Prosecutor Defendants have not responded to Plaintiff Reyes’s document requests.
        Reyes served requests for production on the Prosecutor Defendants on September 14,
        2018. The Prosecutor Defendants initially took the position that they were not obligated
        to produce documents in control of the Cook County State’s Attorneys’ office but then
        changed that position, agreeing to produce documents responsive to Reyes’s requests for
        production. The Prosecutor Defendants’ production was due on October 14, 2018, and it
        is now more than 14 weeks overdue.

        On September 19, 2018, the Police Officer Defendants sent a subpoena to the Cook
        County State’s Attorney’s Office for substantially the same files that Reyes had
        requested. Documents responsive to that subpoena were due on October 19, 2018, and
        that response is also more than 14 weeks overdue.

        During the last status conference on January 10, 2019, the parties discussed the
        Prosecutor Defendants’ overdue productions with Judge Gilbert. The Court entered an
        order stating: “Based upon its report in court, it appears that Cook County reasonably can
        begin a substantial rolling production of documents called for by the Rule 45 subpoena it
        received and have a large number of those documents produced by 1/24/19. At the next
        status hearing, an attorney representing the County as a subpoena recipient (as opposed to
        a Defendant) shall appear and report on the County’s progress in producing documents in
        response to the subpoena. In addition, if the County as a named Defendant has not
        already responded to Rule 34 requests for production of documents, then by 1/17/19 the
        parties shall file a joint report that states when the County will respond to requests for
        production of documents served upon it and when it will complete its document
        production.” Doc. 128.

        By January 17, 2019, the Prosecutor Defendants still had not responded to requests for
        documents. That day, the Prosecutor Defendants submitted a report to the Court, which
        stated: “The documents at issue are currently being scanned and reviewed, and the
        County expects to complete production and review of a substantial amount of documents
        by January 25, 2019. The County should be able to produce a substantial batch of those
        documents by January 28-29, 2019. The County then expects to reply to Plaintiff Reyes’


                                                   4
    Case: 1:18-cv-01028 Document #: 138 Filed: 01/28/19 Page 5 of 7 PageID #:872



        Request to Produce Documents within 21 days after the initial document production.”
        Doc. No. 136.

        As of January 28, 2019, the Prosecutor Defendants still had not produced documents to
        Reyes. The parties conferred, and the Prosecutor Defendants informed Reyes that they
        did not intend to produce any documents by the January 29 deadline set out in the status
        report of January 17 to Plaintiff Reyes.1 In addition, the Prosecutor Defendants informed
        Reyes that they intended to provide the Police Officer Defendants documents responsive
        to the later-served subpoena on January 29, 2019, but that Reyes would not receive those
        documents until, at earliest, 21 days later.

        Plaintiff Reyes takes the position that the Prosecutor Defendants’ production of
        documents is long overdue without justification and is delaying discovery in this case. As
        a result, Plaintiff Reyes intends at the upcoming status to ask the Court to compel
        production of those documents by February 1, 2019, at the latest. Given the Prosecutor
        Defendants’ past representations to the Court and their representation that they intend to
        provide responsive documents to the Police Officer Defendants this week, the Prosecutor
        Defendants should be able to meet that deadline easily.

        Plaintiff Reyes issued interrogatory requests to the Prosecutor Defendants on January 11,
        2019, and responses are due February 11, 2019.


        Dated: January 28, 2019

        Respectfully submitted,


        /s/ Anand Swaminathan
        Jon Loevy
        Anand Swaminathan
        Steven Art
        Rachel Brady
        Sean Starr
        Loevy & Loevy

1
  Defendants Prosecutors have on previous occasions informed attorneys for Plaintiff Reyes that they will produce
documents responsive to Plaintiff Reyes’ Request to Produce after they respond to the subpoena sent by the Police
Officer Defendants. Per the Court’s order, on January 17, 2019, a report in regards to the subpoena production and
subsequent response to Request to Produce was filed with this Court. In that report, Defendants Prosecutors
informed the Court that they expect to start producing documents on a rolling basis to Police Officer Defendants
between January 28-29, 2019 (and indeed a partial production will be made to Police Officer Defendants pursuant to
their subpoena on January 29, 2019). In that report, which was made available to all parties before it was filed,
Defendants Prosecutors informed the Court that they will respond to Plaintiff’s Reyes’ Request to Produce within 21
days after the initial production to Police Officer Defendants. Plaintiff Reyes did not object, seek to compel
production sooner or request a production date of February 1, 2019.


                                                        5
Case: 1:18-cv-01028 Document #: 138 Filed: 01/28/19 Page 6 of 7 PageID #:873



   311 N. Aberdeen, 3rd floor
   Chicago, IL 60607
   312.243.5900
   Attorneys for Arturo DeLeon-Reyes


   s/ Jan Susler______________
   Jan Susler
   John L. Stainthorp
   Ben H. Elson
   People’s Law Office
   1180 N. Milwaukee, 3rd floor
   Chicago, IL 60642
   773.235.0070
   Attorneys for Gabriel Solache


   s/ Eileen Rosen____________
   Eileen E. Rosen
   Catherine M. Barber
   Stacey Benjamin
   Theresa Carney
   Rock Fusco & Connelly LLC
   321 N. Clark St., Suite 2200
   Chicago, IL 60654
   312.494.1000
   Attorneys for Defendant City of Chicago:


   s/ Thomas Leinenweber______
   Thomas M. Leinenweber
   James V. Daffada
   Kevin E. Zibolski
   Leinenweber Baroni & Daffada LLC
   120 N. LaSalle St., Suite 2000
   Chicago, IL 60602
   312.663.3003
   Attorneys for Individual Chicago Police Defendants Guevara and Halvorsen


   s/ Josh Engquist__________
   James G. Sotos
   Josh M. Engquist
   Joseph M. Polick
   Jeffrey Kivetz


                                          6
Case: 1:18-cv-01028 Document #: 138 Filed: 01/28/19 Page 7 of 7 PageID #:874



   David Brueggen
   Jeffrey Given
   Sotos Law Firm
   550 E. Devon, Suite 150
   Itasca, IL 60143
   630.735.3300
   Attorneys for Individual Chicago Police Defendants Dickinson, Rutherford, Stankus,
   Naujokas, Harvey, Trevino, Mingey, and Biebel


   s/ Yulia Nikolaevskaya
   Julie Nikolaevskaya
   Office of the Cook County State’s Attorney
   Civil Rights Section
   500 Richard Daley Center
   Chicago, IL 60602
   (312) 603-3473
   Attorneys for Individual Prosecutor Defendants Wehrle, Navarro, Brualdi, Varga, and
   O’Malley and Cook County




                                          7
